Exhibit 10.03
 
SECOND AMENDMENT
TO
OPTION AGREEMENT
 
SECOND AMENDMENT dated as of July 24, 2002 (“Second Amendment”) among Tribune
Denver Radio, Inc., a Delaware corporation (“Tribune Denver”), Tribune
Broadcasting Company, a Delaware corporation (“Tribune”), Entercom Denver, LLC,
a Delaware limited liability company (“Entercom Denver”), Entercom Denver
License, LLC, a Delaware limited liability company (“Entercom Denver License”),
and Entercom Communications Corp., a Pennsylvania corporation (“Entercom,” and
collectively with Entercom Denver and Entercom Denver License, “Optionee”).
 
W I T N E S S E T H:
 
WHEREAS, Tribune Denver, Tribune, Entercom Denver, Entercom Denver License and
Entercom have entered into an Option Agreement dated as of December 24, 2001
(the “Option Agreement”) providing, among other things, for the grant by Tribune
Denver to Optionee of an option to purchase substantially all of the assets,
properties and business relating to Radio Broadcast Stations KOSI, 101.1 FM in
Denver, Colorado (“KOSI”), KEZW, 1430 AM in Aurora, Colorado (“KEZW”) and KQMT
(f/n/a KKHK), 99.5 FM in Denver, Colorado (“KKHK”);
 
WHEREAS, Tribune Denver, Tribune, Entercom Denver, Entercom Denver License and
Entercom entered into a First Amendment to Option Agreement, dated as of May 8,
2002 (the “First Amendment”), pursuant to which the parties agreed that that the
Option (as defined in the Option Agreement), could be exercised in multiple
transactions;
 
WHEREAS, pursuant to the Option Amendment, Buyer exercised the Option in part
and only with respect to the purchase of the KOSI/KEZW Purchased Assets (as
defined in the Option Amendment) and assumption of the KOSI/KEZW Assumed
Liabilities (as defined the Option Amendment);
 
WHEREAS, contemporaneously with the execution of this Second Amendment, Tribune
Denver, Tribune, Entercom Denver, Entercom Denver License and Entercom will
consummate the KOSI/KEZW Closing (as defined in the Option Amendment);
 
WHEREAS, each of Tribune Denver, Tribune, Entercom Denver, Entercom Denver
License and Entercom desires to amend and supplement the Option Agreement, as
amended, in certain respects as described in this Second Amendment;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties agree as follows:



1



--------------------------------------------------------------------------------

 
ARTICLE XXXVI
 
Definitions.
 
Except as otherwise indicated herein or unless the context requires otherwise,
capitalized terms used herein and not otherwise defined shall the meanings
ascribed thereto in the Option Agreement.
 
ARTICLE XXXVII
 
Shared Assets, Shared Liabilities and use Arrangements.
 
If the Option Agreement terminates other than as a result of the KKHK Closing
(as defined in the First Amendment), Tribune Denver and Optioneee will, upon or
prior to such termination, enter into or otherwise agree upon a Use Arrangement
(as defined in the First Amendment) in respect of each Shared Asset (as defined
in the First Amendment), that will provide for the continued temporary use by
the Using Party (as defined in the First Amendment) of such Shared Asset in
order to allow the Using Party a reasonable period of time to locate a
replacement asset or property. If the Option Agreement terminates other than as
a result of the KKHK Closing, Tribune Denver and Optionee will agree in good
faith upon an equitable allocation of the Shared Liabilities that will continue
indefinitely until each such KOSI/KEZW Assumed Liability (as defined in the
First Amendment) or Remaining Assumed Liability (as defined in the First
Amendment) ceases to be a Shared Liability (unless otherwise agreed upon by the
parties).
 
ARTICLE XXXVIII
 
Amendment of Section 5 of the First Amendment.
 
The third and fourth sentences of the second paragraph of Section 5 of the First
Amendment are hereby deleted and replaced in their entirety with the following:
 
“Notwithstanding anything contained herein to the contrary, the KOSI/KKHK
Transmitter Site and Building located at 21079 Cedar Lake Road, Lookout
Mountain, Colorado (the “KOSI/KKHK Transmitter Site”) and the leased premises
located at 1601 W. Jewel Avenue in the City of Denver, State of Colorado, leased
pursuant to that certain Agreement of Lease for Transmitter Facility dated
August 2, 1996 between Tribune Denver and Children’s Radio Group, Inc., as
predecessor-in-interest to Public Broadcasting of Colorado, Inc. (the “KOSI/KKHK
Backup Transmitter Site Lease”) are Remaining Purchased Assets that shall be
considered Shared Assets, and the Studio Building located at 10200 E. Girard
Avenue, Denver, Colorado, leased pursuant to that Lease Agreement dated November
14, 1995 between Tribune Denver and Kennedy Center Partnership, as amended (the
“Studio Lease”) is a KOSI/KEZW Purchased Asset that shall be considered a Shared
Asset. In respect of the KOSI/KKHK Transmitter Site, the KOSI/KKHK Backup
Transmitter Site Lease, and the Studio Lease, the parties will agree upon lease
or sublease arrangements, as the case may be, with respect to each of the
foregoing properties (the “Lease Arrangements”) for the continued use of the
KOSI/KKHK Transmitter Site and the leased premises under the KOSI/KKHK Backup
Transmitter Site Lease by Optionee (the Using Party) in respect of KOSI and KEZW
and for the continued use of the leased premises under the Studio Lease by
Tribune Denver (the Using Party) in respect of KKHK, in each case on
commercially reasonable terms; provided, that, prior to the occurrence of the
KKHK Closing, no rental payments will be assessed to either Optionee or to
Tribune Denver, as the case may be, in respect of any of the Lease Arrangements
(it being understood that Optionee shall continue to reimburse Tribune Denver
for all rental payments and other costs and expenses arising under the



2



--------------------------------------------------------------------------------

KOSI/KKHK Backup Transmitter Site Lease, as is currently provided under the
TBA); provided further, that, in the event of the termination of the Option
Agreement following the KOSI/KEZW Closing, but without the prior occurrence of
the KKHK Closing, the Lease Arrangements will be amended and will contain the
following material terms, as applicable: (i) the term of the KOSI/KKHK
Transmitter Site lease will consist of a 99-year term and an annual rental
payment of $1.00, and (ii) the terms of the subleases in respect of the Studio
Lease and the KOSI/KKHK Backup Transmitter Site Lease, respectively, will be
equivalent to the remaining term of the Studio Lease and the KOSI/KKHK Backup
Transmitter Site Lease, respectively, and each will provide a mutually agreed
upon allocation of the rental payments and other costs and expenses arising
under the Studio Lease and KOSI/KKHK Backup Transmitter Site Lease,
respectively. The parties agree to negotiate in good faith with respect to such
amendments.”
 
ARTICLE XXXIX
 
Amendment of Section 12.5 of the Option Agreement.
 
Subclause (i) of Section 12.5 is hereby deleted in its entirety and replaced
with the following:
 
“(i)  any party to this Agreement may assign all or a part of its rights under
this Agreement prior to Closing to a “qualified intermediate” with the meaning
of Treasury Regulation Section 1.1031(k)-1(g)(4) without the prior written
consent of any other party to this Agreement; provided, however that any such
party shall remain primarily liable for all of its obligations under this
Agreement,”
 
ARTICLE XL
 
Additional Representations and Warranties of Tribune Denver and Tribune.
 
Without limitation of the representations and warranties of Tribune Denver and
Tribune contained in Article IV of the Option Agreement, Tribune Denver and
Tribune jointly and severally represent and warrant to Optionee and agree as
follows:
 
Section 40.1.  Each of Tribune Denver and Tribune has the requisite corporate
power and authority to execute and deliver this Second Amendment, to consummate
the transactions contemplated hereby and to comply with the terms, conditions
and provisions hereof.
 
Section 40.2.  The execution, delivery and performance of this Second Amendment
by each of Tribune Denver and Tribune have been duly authorized and approved by
all necessary action of Tribune Denver and Tribune and do not require any
further authorization or consent of Tribune Denver or Tribune, or their
respective stockholders. This Second Amendment is a legal, valid and binding
agreement of Tribune Denver and Tribune enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, moratorium,
insolvency, reorganization or other similar laws affecting or limiting the
enforcement of creditors’ rights generally and except as such enforceability is
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).



3



--------------------------------------------------------------------------------

 
ARTICLE XLI
 
Additional Representations and Warranties of Optionee.
 
Without limitation of Optionee’s representations and warranties contained in
Article V of the Option Agreement, Optionee represents and warrants to Tribune
Denver and Tribune and agrees as follows:
 
Section 41.1.  Optionee has the requisite corporate and limited liability
company power and authority (as the case may be) to execute and deliver this
Second Amendment, to consummate the transactions contemplated hereby and to
comply with the terms, conditions and provisions hereof.
 
Section 41.2.  The execution, delivery and performance of this Second Amendment
by Optionee have been duly authorized and approved by all necessary action of
Optionee and do not require any further authorization or consent of Optionee, or
its respective stockholders or members (as the case may be). This Second
Amendment is a legal, valid and binding agreement of Optionee enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
ARTICLE XLII
 
Miscellaneous.
 
Except as expressly amended and supplemented by this Second Amendment, the
Option Agreement remains in full force and effect. Upon the execution and
delivery hereof, the Option Agreement shall thereupon be deemed to be amended
and supplemented as hereinabove set forth as fully and with the same effect as
if the amendments and supplements made hereby were originally set forth in the
Option Agreement, and this Second Amendment and the Option Agreement shall
henceforth be read, taken and construed as one and the same instrument, but such
amendments and supplements shall not operate so as to render invalid or improper
any action heretofore taken under the Option Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Tribune Denver, Tribune, Entercom Denver, Entercom
Denver License and Entercom has caused this Second Amendment to be signed by one
of its officers thereunto duly authorized all as of the date first written
above.
 
TRIBUNE DENVER RADIO, INC.
By:
 
/s/    ANDREW J. OLESZCZUK        

--------------------------------------------------------------------------------

   
Andrew J. Oleszczuk
   
Senior Vice President, Tribune Company

 
TRIBUNE BROADCASTING COMPANY
By:
 
/s/    ANDREW J. OLESZCZUK        

--------------------------------------------------------------------------------

   
Andrew J. Oleszczuk
   
Senior Vice President, Tribune Company

 
ENTERCOM COMMUNICATIONS CORP.
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
   
Executive Vice President

 
ENTERCOM DENVER, LLC.
By:
 
/s/    JOHN C. DONLEVIE        

--------------------------------------------------------------------------------

   
John C. Donlevie
   
Executive Vice President

 
ENTERCOM DENVER, LICENSE, LLC.
By:
 
/s/    JOHN C. DONLEVIE          

--------------------------------------------------------------------------------

   
John C. Donlevie
   
Executive Vice President



5